Citation Nr: 0013468	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis as secondary to the service-connected left ear 
disability, or on a direct basis.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1940 to 
December 1941.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from rating decisions from the St. 
Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for bronchitis in May 1985. 

2.  The evidence associated with the claims folder subsequent 
to the May 1985 Board decision is either cumulative or 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant by itself and in connection with evidence 
previously assembled that it must be considered to decide 
fairly the merits of the claim for service connection for 
bronchitis.

3.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an auditory acuity level VII in his 
right ear, and level IX in his left ear.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bronchitis is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(1999).

2.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.85, Diagnostic Code 
6103 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In May 1985, the Board denied the veteran's claim of 
entitlement to service connection for bronchitis on a direct 
basis, as well as secondary to a left ear disorder.  This 
decision is final.  38 U.S.C.A. § 7104 (West 1991).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. § 
5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In October 1996, the veteran sought to reopen his claim of 
entitlement to service connection for "lung problems" 
secondary to his service-connected left ear disability.  He 
added that a physician at the VA Medical Center (VAMC) in 
Gainesville, Florida had told him that his bronchitis was 
caused by his ear infections.  In July and October 1997, and 
in March 1998, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for bronchitis as secondary to otitis media of the left ear.  
The veteran filed a notice of disagreement (NOD) concerning 
the continued denial of service connection for bronchitis in 
December 1997.

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  In this case, the Board must 
consider whether new and material evidence has been received 
since the Board's May 1985 decision.

The Board, in May 1985, denied the veteran's claim on the 
bases that chronic bronchitis was not incurred in or 
aggravated by service, and that it was not proximately due to 
or the result of his service-connected left ear otitis media.  

Pertinent evidence associated with the record since the May 
1985 Board decision consists of private and VA medical 
treatment records.  A private hospital discharge summary, 
dated in September 1996, from Memorial Hospital, shows that 
the veteran was admitted to the emergency room because of 
symptoms of asthmatic bronchitis.  In pertinent part, chronic 
obstructive pulmonary disease (COPD) with acute exacerbation 
was diagnosed.  The veteran was also admitted into Memorial 
Hospital in July, September, and November 1997 and January 
1998 for exacerbation of COPD.  

A VA clinical record, dated in June 1995, shows that the 
veteran was diagnosed with chronic bronchitis.  Chronic 
bronchitis is also shown to have been diagnosed in July 1997.  
See VA consultation sheet.  

The report of VA pulmonary testing, dated in March 1997, 
shows that the veteran was examined at the VA medical 
facility located in Gainesville, Florida.  A diagnosis of 
mild obstructive ventilatory defect with significant 
bronchospastic component was supplied.  Several other VA 
outpatient treatment records, dated in 1996 and 1997, 
indicate that the veteran was treated for both COPD and 
bronchitis.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for bronchitis.  As 
indicated above, the Board, in May 1985, determined that 
bronchitis was neither incurred in nor aggravated by the 
veteran's period of service, nor was it proximately due to or 
the result of the service-connected left otitis media.  The 
issue therefore is whether the new evidence includes medical 
evidence showing that the veteran's bronchitis is either 
related to his period of service or was, in essence, caused 
by his service-connected left ear disorder.  

The Board finds that, to the extent that the additional 
medical evidence is neither cumulative nor duplicative of 
evidence that was of record at the time of the Board's May 
1985 decision, see 38 U.S.C.A. § 5108 (West 1991), this 
medical evidence is "new" evidence within the meaning of 38 
U.S.C.A. § 5108 (1991).  The Board finds, however, that none 
of the additional medical evidence is "material" evidence 
because none of it shows that the veteran has bronchitis 
either as a result of his period of service or as a result of 
a service-connected disability.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service, or to a 
service-connected disability.  See Elkins v. Brown, 8 Vet. 
App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  In 
essence, the evidence shows that the veteran has continued to 
be treated for respiratory disorders, to include bronchitis 
and COPD.  However, it does not show that the bronchitis 
currently manifested by the veteran is related to his period 
of service.  In addition, neither does the evidence of record 
contain a nexus between the veteran's currently manifested 
bronchitis and his service-connected left ear disorder.

The Board further finds that the veteran's written 
statements, to the effect that his bronchitis is related to 
his left ear disorder, are essentially a repetition of 
contentions made prior to the Board's May 1985 decision, and 
they are not new evidence.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Concerning the above-mentioned assertion by 
the veteran in October 1996, to the effect that he was 
informed by a VA physician at the VAMC in Gainesville, 
Florida that his bronchitis was due to his left ear 
disability, review of the record, to include medical records 
from the Gainesville, Florida VAMC do not go to support the 
veteran's claim.  To the extent that the lay statements and 
the veteran's statements are not cumulative of previous 
statements, the Board finds that they bear directly, but not 
substantially, upon the specific matter under consideration.  
By themselves and in connection with evidence previously 
assembled, they are not so significant that they must be 
considered to decide fairly the merits of the claim.  Even if 
considered new evidence, the lay statements and the veteran's 
statements are not material because laypersons have no 
competence to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  Therefore, although the veteran's statements 
may represent evidence of continuity of symptomatology, they 
are not competent evidence to relate a current bronchitis 
condition to that symptomatology and, under such 
circumstances, new and material evidence has not been 
presented.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In Hodge, supra, the Federal Circuit Court of Appeals 
reasoned that 38 C.F.R. § 3.156(a) merely requires that the 
newly submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Court has concluded that Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1 (1998).

Because the decision in Hodge was rendered prior to this 
decision on the veteran's appeal, the more liberal definition 
should be applied in determining whether the newly submitted 
evidence is "material."  Brewer v. West, 11 Vet. App. 228 
(1998).  In this regard, although a review of the March 1998 
statement of the case (SOC) shows that the RO referenced the 
"reasonable possibility of a change in the outcome" 
requirement that was invalidated by Hodge, the veteran has 
not been prejudiced by adjudication of his appeal without 
first remanding the case to the RO for consideration of the 
recent ruling in Hodge and issuance of another SOC.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); (citing 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  As discussed 
in Hodge, the standard set forth in 38 C.F.R. § 3.156(a) 
essentially represents a lesser burden than that imposed by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the 
application of Hodge represents a lesser burden for the 
veteran, the Board's application of Hodge, and thus its use 
of the standard set forth in 38 C.F.R. § 3.156(a) in this 
decision, has not prejudiced the veteran.  See Bernard, 
supra.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the Board's May 1985 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for bronchitis.  As such, 
the Board's May 1985 denial of service connection for 
bronchitis remains final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.302 (1999).  

In light of the foregoing, the Board holds that no new and 
material evidence has not been submitted to reopen the 
previously disallowed claim of entitlement to service 
connection for bronchitis.  The Board's May 1985 decision 
remains final and is not reopened.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Increased Rating

As noted above, the veteran served on active duty from August 
1940 to December 1941.  Service medical records show that the 
veteran was recommended for discharge due to otitis media of 
the left ear.  In addition, a certificate of Disability for 
Discharge, dated in November 1941, shows that his hearing 
acuity was measured at "3/20" for the left ear and "12/20" 
for the right.  

In his September 1998 statement accepted by VA as a notice of 
disagreement to the instant claim, the veteran indicated that 
his hearing had been affected by his history of ear 
infections, and that hearing aids had been of little use to 
him.  Essentially, he asserted that his service-connected 
condition had increased in severity.

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.  Upon a 
review of the record, the Board finds that all of the 
evidence necessary for adjudication of his claim has been 
obtained.  In particular, all relevant VA and private 
treatment records have been obtained, and the veteran was 
afforded a VA examination to assess his service-connected 
hearing disability in December 1998.  A claim that a disorder 
has become more severe is well grounded where the disorder 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).

Historically, in a July 1946 decision, the RO granted service 
connection for left ear partial deafness, with a 10 percent 
evaluation.  The 10 percent rating was confirmed and 
continued until July 1997, when the RO increased the 
disability evaluation assigned for the veteran's service-
connected "bilateral hearing loss" from 10 to 30 percent.  
The RO denied the veteran an increased rating for bilateral 
hearing loss in March 1998.  The veteran is shown to have 
perfected an appeal to the March 1998 RO rating decision.  
Most recently, the RO, in December 1998, increased the 
disability evaluation for the veteran's bilateral hearing 
loss to 50 percent, effective from December 1997.  The matter 
of the assignment of an increased rating for the service-
connected bilateral hearing loss remains before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Parenthetically, the Board also notes that the veteran has 
been service-connected for tinnitus and for left ear otitis 
media, and that the rating of these disabilities is not 
before the Board on appeal.  

A VA audiological evaluation report dated in May 1996 shows 
that the veteran wore bilateral hearing aids.  Sensorineural 
hearing loss of the right ear and mixed hearing loss of the 
left ear was diagnosed.  It was also noted that the right ear 
sensorineural hearing loss sloped from mild to moderately 
severe.  The left ear mixed loss was noted to be severe to 
profound, with the sensorineural component being 
approximately equal to that of the right.  

The report of a VA audio-ear disease examination conducted in 
May 1997 contains a diagnosis of left-sided severe to 
profound mixed hearing loss and right-sided mild to severe 
sensorineural hearing loss.  The examiner noted that this 
pattern of hearing loss was consistent with a combination of 
factors, including the veteran's previous mastoidectomy and 
chronic otitis media, age-related factors, and some noise-
induced permanent threshold shift.  

VA audio examination, also accomplished in May 1997 shows 
that audiometric testing revealed puretone thresholds in the 
left ear of 95, 75, 70, and 105 decibels at 1000, 2000, 3000, 
and 4000 hertz, respectively.  The pure tone average was 86.  
Speech discrimination in the left ear was 52 percent.  
Puretone thresholds in the right ear of 40, 55, 65, and 75 
decibels at 1000, 2000, 3000, and 4000 hertz, respectively.  
The pure tone average was 59.  Speech discrimination in the 
right ear was 64 percent.  

VA audiological evaluation in December 1998 reveals that the 
veteran reported that his hearing had deteriorated since his 
undergoing recent sinus surgery.  It was also noted that the 
veteran wore binaural amplification and was having trouble 
difficulty increasing the volume without experiencing 
feedback associated with the hearing aids.  Audiometric 
testing revealed pure tone thresholds in the left ear of 105, 
75, 70, and 105 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The pure tone average was 89.  Speech 
recognition was 48 percent for the left ear.  On right ear 
testing, audiometric testing revealed pure tone thresholds 
50, 60, 65, and 80 decibels at 1000, 2000, 3000, and 4000 
hertz, respectively.  The pure tone average was 64.  Speech 
discrimination in the right ear was 52 percent.  The examiner 
noted that the veteran had sloping, moderate-to-severe, 
primarily sensorineural hearing loss in the right ear and a 
severe-to-profound mixed hearing loss in the left ear.  

As part of his substantive appeal, shown in the form of a VA 
Form 9, dated in January 1999, the veteran asserted that he 
had a "hard time" with the VA testing administered him in 
December 1997.  He added that he has trouble understanding 
sounds and words, as well as the telephone ringing at home, 
even with the use of hearing aids.  The veteran also 
indicated that his bilateral hearing disorder affects his 
ability to relate with other people.  In essence, he asserted 
that his hearing problems were getting worse.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100 to 6110 (1999).

As discussed above, the most contemporaneous audiometric 
studies were conducted in December 1998 by the VA and 
correlate to auditory acuity numeric designation VII in the 
right ear, and auditory acuity numeric designation IX in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a 50 percent 
evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6105.  While the veteran argues that his hearing disorder is 
worsening, and that therefore, an increased rating is 
essentially warranted, the above-cited test results provide a 
uniform method of rating all veterans having the same 
disability.  A disability rating for hearing impairment is to 
be derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The application of the 
rating schedule to the test results clearly demonstrates that 
no more than a 50 percent schedular rating is warranted.  The 
fact that the veteran may wear hearing aids does not affect 
his rating, as the rating schedule makes a proper allowance 
for improvement by hearing aids.  38 C.F.R. § 4.86 (1999).

It is noted that effective June 11, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202-210 (May 
11, 1999).  Despite the foregoing, the Board finds that based 
upon the circumstances presented in this case, the amendments 
did not affect the criteria used in the veteran's case.  In 
addition, the veteran is not prejudiced by the Board's 
consideration of his claim because he had ample notice and 
opportunity to provide evidence and argument on the 
application of his pure tone thresholds and speech 
recognition scores to Tables VI-VII, which are identical in 
the old and new schedules.  38 C.F.R. § 4.87 (Tables VI-VII, 
Diagnostic Code 6100).  Although a new 38 C.F.R. § 4.86 went 
into effect in June 1999, the veteran was not prejudiced by a 
lack of opportunity to provide evidence or argument in 
response to the new regulation.  The additional evaluation 
method available under the new 38 C.F.R. § 4.86(b) is 
inapplicable because the veteran's pure tone thresholds are 
not 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  (Emphasis added). The additional evaluation 
method available under the new 38 C.F.R. § 4.86(a) - which is 
applied to each ear separately -provides for the 
determination of the numeric designation of hearing 
impairment by the use of puretone average alone, rather than 
by both puretone average and speech discrimination, when the 
pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more.  This does not apply to the veteran's right 
ear.  As for the left ear, the numeric designation is VIII 
using only puretone thresholds and IX using both puretone 
average and speech discrimination.  As the higher designation 
of IX was used to determine the veteran's hearing loss 
disability, a different result would not occur through the 
use of 38 C.F.R. § 4.86(a).  Accordingly, a remand for 
further consideration would be futile.  Thus, additional 
development is not warranted.  Bernard, supra, at 392-94.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  For the foregoing reasons, an increased rating for 
bilateral hearing loss is denied.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for bronchitis is not reopened 
and the appeal is denied.

An increased rating for bilateral hearing loss is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

